Citation Nr: 1750581	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability.  


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance 


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel




INTRODUCTION

The Veteran served on verified active duty in the Army from March 1968 to October 1969 and from March 2003 to February 2004.  He also had additional service in the West Virginia Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2015, the Board remanded the claims for service connection for a cervical spine disability and for service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran reported that he suffered a neck injury in an automobile accident on the way home from serving in the West Virginia Army National Guard in 2002.  The actual dates of the Veteran's periods of active duty, active duty for training, and inactive duty training, have not been verified.  

The Board remanded the case in June 2015, in part, for confirmation of the exact dates that the Veteran served on active duty, active duty for training, and inactive duty for training with the Army or the Army National Guard.  The record shows that the RO searched for the Veteran's Army National Guard records by contacting the Army National Guard.  The record shows that the RO sent the Army National Guard a request for records in September 2015.  However, the record does not contain a response from the Army National Guard and no formal finding of unavailability was placed in the claims file.  Moreover, in the most recent December 2015 supplemental statement of the case (SSOC), the AOJ indicated that it requested records from the Army National Guard but to date no response or additional medical evidence has been received from the Army National Guard.  As these are federal government records, the records must be requested until a negative response is received.  Therefore, a remand is necessary for clarification regarding records requested from the Army National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department office(s) to verify the dates of all of the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or (West Virginia) Army National Guard.  Also request that a search be conducted for any additional service treatment records pertaining to the Veteran, to include during his (West Virginia) Army National Guard service.  The Veteran's service personnel records should be obtained as well.  If more details are required to conduct such a search, the Veteran should be asked to provide the necessary information.  The results of such requests, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for entitlement to service connection for a cervical spine disability and entitlement to service connection for radiculopathy of the left upper extremity, to include as secondary to a cervical spine disability should be readjudicated, to include consideration of all evidence received since the most recent supplemental statement of the case (SSOC).  The Veteran and his representative should then be issued another SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



